Beck, P. J.
Will, alias Flig, Goosby was indicted for the murder of his wife, Gussie Goosby, and upon the trial was .convicted and sentenced.to be executed. The accused made a motion for new trial, which was overruled, and he excepted. The original motion contained the usual general grounds, that the verdict was contrary to law and the evidence and without evidence to support it; and the amendment to the motion contained certain special grounds, which are ruled upon in the foregoing headnotes. The rulings there made are not novel, and relate to questions which *499liave been adjudicated previously by this .court; and it is therefore unnecessary to elaborate them.

Judgment reversed.

All the Justices concur, except Fish, G. J., and Beck, P. J., dissenting.